
	

113 HR 3081 IH: To amend the Missing Children’s Assistance Act to better enable law enforcement to identify, locate, and recover child victims of sex trafficking.
U.S. House of Representatives
2013-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3081
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2013
			Mr. Walberg
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Missing Children’s Assistance Act to better
		  enable law enforcement to identify, locate, and recover child victims of sex
		  trafficking.
	
	
		1.Amendment to the Missing
			 Children’s Assistance ActSection 404(b)(1) of the Missing Children’s
			 Assistance Act (42 U.S.C. 5773(b)(1)) is amended—
			(1)in subparagraph
			 (R) by striking at the end and;
			(2)in subparagraph
			 (S) by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(T)provide technical assistance to law
				enforcement agencies and first responders in identifying, locating, and
				recovering victims of child sex
				trafficking.
					.
			
